DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 11-20 are pending and have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on 07/07/2020 has been considered by the Examiner.

Claim Objections
Claims 17-18 are objected to because of the following informalities:  In Claim 17, line 1, “wherein” should read “further comprising”. Claim 18 is also objected to due to its dependency on Claim 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The term “close” in claim 11, lines 5-6, & Claim 12, line 5 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard 

B) Claims 13-20 are also rejected due to their dependency on Claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11-14 & 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2000234796A to Morimoto in view of WO2015072728A1 to Hyun.

A) As per Claim 11, Morimoto teaches an air duct machine (Morimoto: Figure 3), comprising: 

wherein the heat exchanger and the centrifugal fan are all disposed inside the cabinet, a side panel of the cabinet is provided with a return air vent (Morimoto: Figure 3, Item 2) and an air outlet (Morimoto: Figure 3, Items 4 & 6), the centrifugal fan is disposed close to the air outlet.
Morimoto does not teach an electric control box, the electric control box disposed inside the cabinet;
the electric control box is disposed close to the return air vent,
the heat exchanger is disposed between the electric control box and the centrifugal fan.
However, Hyun teaches an electric control box, the electric control box disposed inside the cabinet;
the electric control box is disposed close to the return air vent,
the heat exchanger is disposed between the electric control box and the centrifugal fan (Hyun: Figure 3, Item 400 is by return vent with exchanger 50 between fan 60 & box 400).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Morimoto by having the control box within the cabinet at the return air vent, as taught by Hyun, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Morimoto with these aforementioned teachings of Hyun with the motivation of allowing easy access to the control box for maintenance and providing cooling to the control box

B) As per Claim 12, Morimoto in view of Hyun teaches that the air outlet comprises a first air outlet and a second air outlet (Morimoto: Figure 3, Items 4 & 6), the centrifugal fan comprises a first centrifugal fan and a second centrifugal fan (Morimoto: Figure 3, Items 8 & 12), the first air outlet and the second air outlet are disposed on both sides of the return air vent respectively, the first centrifugal fan is disposed close to the first air outlet, and the second centrifugal fan is disposed close to the second air outlet.

 the heat exchanger comprises a first portion, a second portion, and a third portion connecting the first portion with the second portion, the first portion and the second portion are disposed on both sides of the electric control box respectively, and the first portion, the second portion, the third portion and the return air vent together form an accommodation space capable of accommodating the electric control box (Morimoto: Figure 3, Item 7 with first portion 16b, and two portions being the main part of Item 16a and the top of Item 16a that connects to 16b).

D) As per Claim 14, Morimoto in view of Hyun teaches that the first portion and the third portion are disposed at a first included angle therebetween, the second portion and the third portion are disposed at a second included angle therebetween, and the degree of the first included angle is the same as the degree of the second included angle (Morimoto: Figure 3, Item 7 with first portion 16b, and two portions being the main part of Item 16a and the top of Item 16a that connects to 16b, both sides of 16a & 16b come down at equal angles).

E) As per Claim 17, Morimoto in view of Hyun teaches that a water receiving tray is provided in the cabinet at the bottom of the heat exchanger (Morimoto: Figure 3, Item 14).

F) As per Claim 18, Morimoto in view of Hyun teaches that the water receiving tray is fixedly connected to an inner bottom wall of the cabinet (Morimoto: Figure 3, Item 14).

G) As per Claim 19, Morimoto in view of Hyun teaches that both the return air vent and the air outlet are disposed on a front side panel of the cabinet (Morimoto: Figure 3, Item 2, 4 & 6 are all on front).


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto in view of Hyun as applied to claim 13 above, and further in view of CN202692269U to Chen.


However, Chen teaches an integral first, second and third portions (Chen: Figure 20).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Morimoto in view of Hyun by making the heat exchanger portions integral, as taught by Chen, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Morimoto in view of Hyun with these aforementioned teachings of Chen since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the integral heat exchanger of Chen for the separate heat exchanger of Morimoto in view of Hyun. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto in view of Hyun as applied to claim 11 above, and further in view of US Patent Publication Number 2011/0138830 A1 to Unagida.

A) As per Claim 20, Morimoto in view of Hyun teaches all the limitations except explicitly that the cabinet is a sheet metal structural member.
However, Unagida teaches a cabinet is a sheet metal structural member (Unagida: Paragraph 0037).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Morimoto in view of Hyun by making the cabinet of sheet metal, as taught by Unagida, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A) EP1950500A2 to Park
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/Allen R. B. Schult/Primary Examiner, Art Unit 3762